Citation Nr: 1647253	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation payments withheld due to his incarceration for the support of the Veteran's minor child B.C. for the period from July 8, 2010 onward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969 and from April 1969 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2010 correspondence, the Veteran requested a telephonic Board hearing, noting that he could not personally appear for a Board hearing due to his incarceration.  In May 2010 and January 2015, the Veteran was notified that Board hearings via telephone were not available, but that his representative could file a motion to appear alone on the Veteran's behalf; and, that the Veteran and his representative could present written argument.  Meanwhile, a Board videoconference hearing had been scheduled for March 2015.  A March 2015 VA Report of Contact form reflects that the Veteran's counselor was contacted at his corrections facility to request a three-way videoconference, but that request was denied.  In March 2015, prior to the scheduled hearing, the Veteran notified the Board that he was unable to appear and requested that the hearing be rescheduled (on a check-the-box response form).  On April 1, 2015, another notice was sent to the Veteran and his representative noting that the claim would be held in abeyance for another 30 days during which time his representative could file a motion to appear alone at a Board hearing on the Veteran's behalf, and the Veteran and his representative may present written argument.  A timely response was not received.  

In June 2015, the Board issued a decision/remand granting apportionment under 38 C.F.R. § 3.665(e) for the support of B.C. in an amount equal to 70 percent of the Veteran's VA benefits for the period prior to July 8, 2010.  

Prior to July 8, 2010, B.C. was considered a "child" for VA purposes because she was unmarried and under the age of 18.  B.C. turned 18 on July 8, 2010; however, she may still be considered a "child" for VA purposes up to the age of 23 if pursuing a course of instruction at a VA-approved educational institution.  In the June 2015 remand portion of the Board decision, the Board explained that it was not clear at that time whether B.C. was attending school.  Accordingly, the matter was remanded to obtain verification of any school attendance by B.C. following her 18th birthday.  

Shortly after the Board issued its decision in June 2015, the Veteran's representative notified the RO that the Veteran still wished to appear for an in-person hearing with VA as soon as he was released from prison.  See June 2015 VA Form 21-4138 Statement in Support of Claim.  

At the time the RO received this request, the only issue in appellate status was entitlement to apportionment of the Veteran's disability payments withheld due to incarceration of the Veteran for the support of the Veteran's minor child B.C. for the period from July 8, 2010 onward.  As noted above, the Board had already issued a decision addressing the period of time prior to July 8, 2010.  

The claims file also reflects that the Veteran was transferred from prison to a work release program on April 20, 2016; and, that any amount of VA disability compensation that remained withheld was reinstated to the Veteran effective on April 20, 2016.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a May 2016 Supplemental Statement of the Case (SSOC) Notice Response, the Veteran acknowledged the Board's June 2015 grant of an increased amount of apportionment to B.C. of the Veteran's benefits that were withheld as a result of his incarceration for the period prior to July 8, 2010; however, the Veteran asserts that the RO did not properly effectuate that grant, and that additional back pay should be awarded.  In this regard, an April 2016 notice letter to the Veteran indicates that the RO stopped withholding the Veteran's VA disability compensation on December 1, 2014.  Thus, the Board presumes that the Veteran is in disagreement with the effective date on which the RO ceased withholding his VA disability compensation due to his incarceration in order to apportion those benefits to C.L. on behalf of B.C.  The Veteran also reported, in a July 2015 Statement in Support of Claim, that C.L. passed away in 2014.  The issue of whether C.L. and/or B.C ever received the proper amount of disability compensation that was previously withheld due to the Veteran's incarceration prior to July 8, 2010 is not currently on appeal or before the Board at this time.  In other words, the issue of whether C.L. and/or B.C. ever received the additional disability compensation awarded by the Board in its June 2015 decision, and if so, whether the correct effective date was applied, are separate matters not currently before the Board.  The matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's representative notified the RO in June 2015 that the Veteran wished to appear for a Board hearing following his release from prison in April 2016.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

In this case, the Veteran was incarcerated in July 1997, at which time his combined disability rating for service-connected disabilities was 40 percent.  Due to the Veteran's incarceration, his VA compensation payments were reduced to the 10 percent rate (calculated as $94 from $467 per month, with $373 withheld).  See Notice Letter dated September 1997.  In October 1997, the Veteran requested apportionment of all of his withheld compensation to his wife, C.L., and for the support of their daughter, B.C. in her custody.  In December 1997, the RO granted an apportionment of all of the withheld portion of the Veteran's compensation, $373 per month, to the Veteran's wife, C.L.  In January 2000, the Veteran and C.L. divorced.  A September 2000 notification letter reflects that C.L. continued to be awarded apportionment of all of the withheld portion of the Veteran's VA compensation, then calculated as $347 per month.  A May 2006 rating decision granted increased staged ratings for the Veteran's service-connected hearing loss, ultimately bringing his combined rating for service-connected disabilities to 70 percent, effective December 13, 2005.  A notification letter reflects that the Veteran's new total VA compensation award effective January 2006 was $1162 per month, with $1050 withheld due to his incarceration, and $112 payable to him.  

In September 2006, the Veteran requested that all of the withheld portion of his increased VA compensation be apportioned to his former wife C.L. as custodian of their minor daughter, B.C.  In February 2007, the Veteran requested the forms necessary to obtain the increased apportionment.  The claim was denied by the RO in November 2007 and the Veteran appealed to the Board.  As noted above, a June 2015 decision granted the claim on appeal for the period prior to July 8, 2010 and remanded the claim with regard to the period from July 8, 2010 onward.  

Accordingly, the Board issued a decision prior to this hearing request which granted entitlement to apportionment of 70 percent of the Veteran's disability compensation to C.L. on behalf of their minor child B.C. for the period prior to July 8, 2010.  The issue of entitlement to apportionment of the Veteran's VA benefits withheld due to the Veteran's incarceration for the period beginning on July 8, 2010 onward was remanded for additional development of the record, namely, to determine whether B.C. could still be considered "a minor child" for VA purposes following her 18th birthday.  

In this regard, the Veteran submitted a VA Form 21-674b in July 2015 (following B.C.'s 23rd birthday) indicating that B.C. did not attend school following her 18th birthday.  Thus, according to the Veteran's statement, B.C. is not considered a "child" of the Veteran for VA benefits purposes between the ages of 18 and 23.  This is not disputed.  As noted above, the Veteran asserts that the RO did not properly apportion his disability compensation prior to July 8, 2010; however, that issue is not currently in appellate status or before the Board at this time.  

Nonetheless, the Board is bound by the law and regulations governing VA benefits, which provide that a Veteran is entitled to a hearing before a Veterans Law Judge if he so chooses.  In light of the Veteran's request to schedule a hearing following his release from prison, the case is remanded for the Veteran to be scheduled for a personal hearing regarding the remaining issue on appeal, that of entitlement to apportionment of VA disability benefits withheld due to the Veteran's incarceration, for the period following July 8, 2010.  Before scheduling the hearing, the RO should notify the Veteran of his option to participate in a video conference hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran of his option to appear for a video conference hearing in lieu of an in-person hearing before a Veterans Law Judge at the RO.  Then, the RO should appropriately schedule the Veteran for the hearing before a Veterans Law Judge, either at the RO or via video-conference per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






